
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31



MASTER LEASE AGREEMENT
(Quasi)
dated as of March 4, 2002 ("Agreement")


        THIS AGREEMENT is between General Electric Capital Corporation (together
with its successors and assigns, if any, "Lessor") and GUITAR CENTER, INC.
("Lessee"). Lessor has an office at 2400 E. Katella Avenue Suite 800, Anaheim,
CA 92806. Lessee is a corporation organized and existing under the laws of the
state of Delaware. Lessee's mailing address and chief place of business is 5795
Lindero Canyon Road, Westlake Village, CA 91362. This Agreement contains the
general terms that apply to the leasing of Equipment from Lessor to Lessee.
Additional terms that apply to the Equipment (term, rent, options, etc.) shall
be contained on a schedule ("Schedule").

1.    LEASING:

        (a)  Lessor agrees to lease to Lessee, and Lessee agrees to lease from
Lessor, the equipment and other property ("Equipment") described in any Schedule
signed by both parties.

        (b)  Lessor shall purchase Equipment from the manufacturer or supplier
("Supplier") and lease it to Lessee if on or before the Last Delivery Date
(specified in the Schedule) Lessor receives (i) a Schedule for the Equipment,
(ii) evidence of insurance which complies with the requirements of Section 8,
and (iii) such other documents as Lessor may reasonably request. Each of the
documents required above must be in form and substance reasonably satisfactory
to Lessor. Lessor hereby appoints Lessee its agent for inspection and acceptance
of the Equipment from the Supplier. Once the Schedule is signed by Lessee, the
Lessee may not cancel the Schedule.

2.    TERM, RENT AND PAYMENT:

        (a)  The rent payable for the Equipment and Lessee's right to use the
Equipment shall begin on the earlier of (i) the date when the Lessee signs the
Schedule and accepts the Equipment or (ii) when Lessee has accepted the
Equipment under a Certificate of Acceptance ("Lease Commencement Date"). The
term of this Agreement shall be the period specified in the applicable Schedule.
The word "term" shall include all basic and any renewal terms.

        (b)  Lessee shall pay rent to Lessor at its address stated above, except
as otherwise directed by Lessor. Rent payments shall be in the amount set forth
in, and due as stated in the applicable Schedule. If any Advance Rent (as stated
in the Schedule) is payable, it shall be due when the Lessee signs the Schedule.
Advance Rent shall be applied to the first rent payment and the balance, if any,
to the final rent payment(s) under such Schedule. In no event shall any Advance
Rent or any other rent payments be refunded to Lessee. If rent is not paid
within ten (10) days of its due date, Lessee agrees to pay a late charge of two
cents ($.02) per dollar on, and in addition to, the amount of such rent but not
exceeding the lawful maximum, if any.

        (c)  Lessor shall not disturb Lessee's quiet enjoyment of the Equipment
during the term of the Agreement unless a default has occurred and is continuing
under this Agreement.

3.    TAXES:

        (a)  If permitted by law, Lessee shall report and pay promptly all
taxes, fees and assessments due, imposed, assessed or levied against any
Equipment (or purchase, ownership, delivery, leasing, possession, use or
operation thereof), this Agreement (or any rents or receipts hereunder), any
Schedule, Lessor or Lessee by any governmental entity or taxing authority during
or related to the term

1

--------------------------------------------------------------------------------

of this Agreement, including, without limitation, all license and registration
fees, and all sales, use, personal property, excise, gross receipts, franchise,
stamp or other taxes, imposts, duties and charges, together with any penalties,
fines or interest thereon (collectively "Taxes"). Lessee shall have no liability
for taxes imposed by the United States of America or any State or political
subdivision thereof which are on or measured by the net income of Lessor. Lessee
shall promptly reimburse Lessor (on an after tax basis) for any Taxes described
in the first sentence of this Section 3(a) and charged to or assessed against
Lessor. Lessee shall send Lessor a copy of each report or return and evidence of
Lessees payment of Taxes upon request.

        (b)  Lessee's obligations, and Lessor's rights and privileges, contained
in this Section 3 shall survive the expiration or other termination of this
Agreement.

4.    REPORTS:

        (a)  If any tax or other lien shall attach to any Equipment, Lessee will
notify Lessor in writing, within ten (10) days after Lessee becomes aware of the
tax or lien. The notice shall include the full particulars of the tax or lien
and the location of such Equipment on the date of the notice.

        (b)  Lessee will deliver to Lessor Lessee's complete consolidated
financial statements, certified by a recognized firm of certified public
accountants, within ninety (90) days of the close of each fiscal year of Lessee.
If Lessor requests, Lessee will deliver to Lessor copies of Lessee's quarterly
financial report certified on behalf of Lessee by the chief financial officer of
Lessee, within ninety (90) days of the close of each fiscal quarter of Lessee;
provided, however, that for so long as Lessee files periodic reports with the
Securities and Exchange Commission, the corresponding quarterly or annual report
filed with the Securities and Exchange Commission shall satisfy the foregoing
requirement. If Lessor requests, Lessee will deliver to Lessor all Forms 10-K
and 10Q, if any, filed with the Securities and Exchange Commission within thirty
(30) days after the date on which they are filed.

        (c)  Lessor may inspect any Equipment during normal business hours after
giving Lessee reasonable prior written notice.

        (d)  Lessee will keep the Equipment at the Equipment Location (specified
in the applicable Schedule) and will give Lessor prior written notice of any
relocation of Equipment. If Lessor requests, Lessee will promptly notify Lessor
in writing of the location of any Equipment.

        (e)  If any Equipment is lost or damaged (where the estimated repair
costs would exceed the greater of ten percent (10%) of the original Equipment
cost or ten thousand and 00/100 dollars ($10,000)), or is otherwise involved in
an accident causing personal injury or property damage, Lessee will promptly and
fully report the event to Lessor in writing.

        (f)    Lessee will furnish a certificate of an authorized officer of
Lessee stating, in his capacity as an officer of Lessee, that he has reviewed
the activities of Lessee and that, to the best of his knowledge, there exists no
default or event which with notice or lapse of time (or both) would become such
a default within thirty (30) days after any request by Lessor.

        (g)  Lessee will promptly notify Lessor of any change in Lessee's state
of incorporation or organization.

5.    DELIVERY, USE AND OPERATION:

        (a)  All Equipment shall be shipped directly from the Supplier to
Lessee.

        (b)  Lessee agrees that the Equipment will be used by Lessee solely in
the conduct of its business and in a manner complying with all applicable laws,
regulations and insurance policies, and Lessee shall not discontinue use of the
Equipment if such discontinuance causes the Equipment not to be maintained in
accordance with Section 6.

2

--------------------------------------------------------------------------------


        (c)  Lessee will not move any equipment from the location specified on
the Schedule, without the prior written consent of Lessor, which shall not be
unreasonably withheld or delayed.

        (d)  Lessee will keep the Equipment free and clear of all liens and
encumbrances other than those which result from acts of Lessor.

        (e)  Lessor shall not disturb Lessees quiet enjoyment of the Equipment
during the term of the Agreement unless a default has occurred and is continuing
under this Agreement.

6.    MAINTENANCE:

        (a)  Lessee will, at its sole expense, maintain each unit of Equipment
in good operating order and repair, normal wear and tear excepted. The Lessee
shall also maintain the Equipment in accordance with manufacturers
recommendations. Lessee shall make all alterations or modifications required to
comply with any applicable law, rule or regulation during the term of this
Agreement. If Lessor requests, Lessee shall affix plates, tags or other
identifying labels showing ownership thereof by Lessee and Lessor's security
interest therein. The tags or labels shall be placed in a prominent position on
each unit of Equipment.

        (b)  Lessee will not attach or install anything on the Equipment that
will impair the originally intended function or use of such Equipment without
the prior written consent of Lessor. All additions, parts, supplies,
accessories, and equipment ("Additions") furnished or attached to any Equipment
that are not readily removable shall become subject to the lien of Lessor. All
Additions shall be made only in compliance with applicable law. Lessee will not
attach or install any Equipment to or in any other personal or real property
without the prior written consent of Lessor, except where the attachment or
installation of the Equipment to other personal or real property is considered
part of the Equipment's original intended use.

7.    STIPULATED LOSS VALUE:

        (a)  If for any reason any unit of Equipment becomes worn out, lost,
stolen, destroyed, irreparably damaged or unusable ("Casualty Occurrences")
Lessee shall promptly and fully notify Lessor in writing. Lessee shall pay
Lessor the sum of (i) the Stipulated Loss Value (see Schedule) of the affected
unit determined as of the rent payment date prior to the Casualty Occurrence;
and (ii) all rent and other amounts which are then due under this Agreement on
the Payment Date (defined below) for the affected unit. The Payment Date shall
be the next rent payment date after the Casualty Occurrence. Upon payment of all
sums due hereunder, the term of this lease as to such unit shall terminate.

        (b)  Upon payment of all sums due under this Section 7 and satisfaction
of all other obligations of Lessee to Lessor, then provided there exists no
default hereunder, (i) Lessor shall, upon the written request of Lessee, convey
all of Lessor's rights and interest in the Equipment which is the subject of
such Casualty Occurrence, to Lessee, ON AN AS-IS, WHERE-IS BASIS WITHOUT
RECOURSE OR ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN
OR ORAL, WITH RESPECT TO THE EQUIPMENT OR ANY COMPONENT THEREOF, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS,
QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE,
USE OR OPERATION, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE,
AND SUBJECT TO THE RIGHTS OF ANY INSURER THEREOF, and (ii) Lessee shall be
subrogated to all claims of Lessor, if any, against third parties, for damage or
loss to such Equipment.

3

--------------------------------------------------------------------------------


8.    INSURANCE:

        (a)  Lessee shall bear the entire risk of any loss, theft, damage to, or
destruction of, any unit of Equipment from any cause whatsoever from the time
the Equipment is shipped to Lessee.

        (b)  Lessee agrees, at its own expense, to keep all Equipment insured
for such amounts and against such hazards as Lessor may reasonably require. All
such policies shall be with companies, and on terms, reasonably satisfactory to
Lessor. The insurance shall include coverage for damage to or loss of the
Equipment, liability for personal injuries, death or property damage. Lessor
shall be named as additional insured with a loss payable clause in favor of
Lessor, as its interest may appear, irrespective of any breach of warranty or
other act or omission of Lessee. The insurance shall provide for liability
coverage in an amount equal to at least ONE MILLION U.S. DOLLARS ($1,000,000.00)
total liability per occurrence, unless otherwise stated in any Schedule. The
casualty/property damage coverage shall be in an amount equal to the higher of
the Stipulated Loss value or the full replacement cost of the Equipment. No
insurance shall be subject to any co-insurance clause. The insurance policies
shall provide that the insurance may not be altered or canceled by the insurer
until after thirty (30) days written notice to Lessor. Lessee agrees to deliver
to Lessor evidence of insurance reasonably satisfactory to Lessor.

        (c)  Lessee hereby appoints Lessor as Lessee's attorney-in-fact to make
proof of loss and claim for insurance, and to make adjustments with insurers and
to receive payment of and execute or endorse all documents, checks or drafts in
connection with insurance payments. Lessor shall not act as Lessee's
attorney-in-fact unless Lessee is in default under this Agreement and such
default is continuing. Lessee shall pay any reasonable expenses of Lessor in
adjusting or collecting insurance. Lessee will not make adjustments with
insurers except with respect to claims for damage to any unit of Equipment where
the repair costs are less than the lesser of ten percent (10%) of the original
Equipment cost or ten thousand and 00/100 dollars ($10,000). Lessor may, at its
option, apply proceeds of insurance, in whole or in part, to (i) repair or
replace Equipment or any portion thereof, or (ii) satisfy any obligation of
Lessee to Lessor under this Agreement.

9.    RETURN OF EQUIPMENT:

        (a)  At the expiration or termination of this Agreement or any Schedule,
in the event that Lessee does not exercise its purchase option, Lessee shall
perform any testing and repairs required to place the units of Equipment in the
same condition and appearance as when received by Lessee (reasonable wear and
tear excepted) and in good working order for the original intended purpose of
the Equipment. If required the units of Equipment shall be deinstalled,
disassembled and crated by an authorized manufacturer's representative or such
other service person as is reasonably satisfactory to Lessor. Lessee shall
remove installed markings that are not necessary for the operation, maintenance
or repair of the Equipment. All Equipment will be cleaned, cosmetically
acceptable, and in such condition as to be immediately installed into use in a
similar environment for which the Equipment was originally intended to be used.
All waste material and fluid must be removed from the Equipment and disposed of
in accordance with then current waste disposal laws. Lessee shall return the
units of Equipment to a location within the continental United States as Lessor
shall direct. Lessee shall obtain and pay for a policy of transit insurance for
the redelivery period in an amount equal to the replacement value of the
Equipment. The transit insurance must name Lessor as the loss payee. The Lessee
shall pay for all costs to comply with this section (a).

        (b)  From and after the expiration or termination of this Agreement or
any Schedule without the Lessee exercising its purchase option,, Lessee's rent
payment obligation and all other obligations under this Agreement shall continue
from month to month notwithstanding any expiration or termination of the lease
term until Lessee has fully complied with the requirements of Section 9(a)
above; provided,

4

--------------------------------------------------------------------------------


however, that during any such period Lessor may terminate the Lessee's right to
use the Equipment upon ten (10) days notice to Lessee.

        (c)  Lessee shall provide to Lessor a detailed inventory of all
components of the Equipment including model and serial numbers. Lessee shall
also provide an up-to-date copy of all other documentation pertaining to the
Equipment. All service manuals, blue prints, process flow diagrams, operating
manuals, inventory and maintenance records shall be given to Lessor at least
ninety (90) days and not more than one hundred twenty (120) days prior to lease
termination, subject to the right of Lessee to retain copies for its files.

        (d)  Lessee shall make the Equipment available for on-site operational
inspections by potential purchasers at least one hundred twenty (120) days prior
to and continuing up to lease termination. Lessor shall provide Lessee with
reasonable notice prior to any inspection, which shall be scheduled so as not to
unreasonably interfere with Lessee's operations to any material extent. Lessee
shall provide personnel, power and other requirements necessary to demonstrate
electrical, hydraulic and mechanical systems for each item of Equipment.

10.  DEFAULT AND REMEDIES:

        (a)  Lessor may in writing declare this Agreement in default if:
(i) Lessee breaches its obligation to pay rent or any other sum when due and
fails to cure the breach within ten (10) days; (ii) Lessee breaches any of its
insurance obligations under Section 8; (iii) Lessee breaches any of its other
obligations and fails to cure that breach within thirty (30) days after written
notice from Lessor; (iv) any other representation or warranty made by Lessee in
connection with this Agreement shall be false or misleading in any material
respect and Lessee fails to cure that breach within ten (10) days after written
notice from Lessor; (v) Lessee or any guarantor or other obligor for the
Lessee's obligations hereunder ("Guarantor") becomes insolvent or ceases to do
business as a going concern; (vi) any Equipment is illegally used; (vii) if
Lessee or any Guarantor is a natural person, any death or incompetency of Lessee
or such Guarantor; or (viii) a petition is filed by or against Lessee or any
Guarantor under any bankruptcy or insolvency laws and in the event of an
involuntary petition, the petition is not dismissed within forty-five (45) days
of the filing date; and such default is continuing on the date of declaration.
The default declaration shall apply to all Schedules unless specifically
accepted by Lessor.

        (b)  After a default declaration pursuant to Section 10(a), at the
request of Lessor, Lessee shall comply with the provisions of Section 9(a).
Lessee hereby authorizes Lessor to peacefully enter any premises where any
Equipment may be and take possession of the Equipment. Lessee shall immediately
pay to Lessor without further demand as liquidated damages for loss of a bargain
and not as a penalty, the Stipulated Loss Value of the Equipment (calculated as
of the rent payment date prior to the declaration of default), and all rents and
other sums then due under this Agreement and all Schedules. Lessor may terminate
this Agreement as to any or all of the Equipment. A termination shall occur only
upon written notice by Lessor to Lessee and only as to the units of Equipment
specified in any such notice. Lessor may, but shall not be required to, sell
Equipment at private or public sale, in bulk or in parcels, with or without
notice, and without having the Equipment present at the place of sale. Lessor
may also, but shall not be required to, lease, otherwise dispose of or keep idle
all or part of the Equipment. Lessor may use Lessee's premises for a reasonable
period of time for any or all of the purposes stated above without liability for
rent, costs, damages or otherwise. The proceeds of sale, lease or other
disposition, if any, shall be applied in the following order of priorities:
(i) to pay all of Lessor's costs, charges and expenses reasonably incurred in
taking, removing, holding, repairing and selling, leasing or otherwise disposing
of Equipment; then, (ii) to the extent not previously paid by Lessee, to pay
Lessor all sums due from Lessee under this Agreement; then (iii) to reimburse to
Lessee any sums previously paid by Lessee as liquidated damages; and then
(iv) to Lessee, if there exists any surplus. Lessee shall immediately pay any
deficiency in (i) and (ii) above.

5

--------------------------------------------------------------------------------


        (c)  The foregoing remedies are cumulative, and any or all thereof may
be exercised instead of or in addition to each other or any remedies at law, in
equity, or under statute. Lessee waives notice of sale or other disposition (and
the time and place thereof), and the manner and place of any advertising. Lessee
shall pay Lessor's actual attorney's fees incurred in connection with the
enforcement, assertion, defense or preservation of Lessor's rights and remedies
under this Agreement, or if prohibited by law, such lesser sum as may be
permitted. Waiver of any default shall not be a waiver of any other or
subsequent default.

        (d)  Any default under the terms of this or any other agreement between
Lessor and Lessee may be declared by Lessor a default under this and any such
other agreement, provided however that such default under any such other
agreement is equal to or greater than Three Hundred Thousand dollars and 00/100
cents ($300,000.00).

11. ASSIGNMENT: LESSEE SHALL NOT SELL, TRANSFER, ASSIGN, ENCUMBER OR SUBLET ANY
EQUIPMENT OR THE INTEREST OF LESSEE IN THE EQUIPMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF LESSOR, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. Lessor
may, without the consent of Lessee, assign this Agreement, any Schedule or the
right to enter into a Schedule. Lessee agrees that if Lessee receives written
notice of an assignment from Lessor, Lessee will pay all rent and all other
amounts payable under any assigned Schedule to such assignee or as instructed by
Lessor. Lessee also agrees to confirm in writing receipt of the notice of
assignment as may be reasonably requested by assignee. Lessee hereby waives and
agrees not to assert against any such assignee any defense, set-off, recoupment
claim or counterclaim which Lessee has or may at any time have against Lessor
for any reason whatsoever.

12. NET LEASE: Lessee is unconditionally obligated to pay all rent and other
amounts due for the entire lease term no matter what happens, even if the
Equipment is damaged or destroyed, if it is defective or if Lessee no longer can
use it. Lessee is not entitled to reduce or set-off against rent or other
amounts due to Lessor or to anyone to whom Lessor assigns this Agreement or any
Schedule whether Lessees claim arises out of this Agreement, any Schedule, any
statement by Lessor, Lessor's liability or any manufacturers liability, strict
liability, negligence or otherwise.

13.  INDEMNIFICATION:

        (a)  Lessee hereby agrees to indemnify Lessor, its agents, employees,
successors and assigns (on an after tax basis) from and against any and all
losses, damages, penalties, injuries, claims, actions and suits, including legal
expenses, of whatsoever kind and nature arising out of or relating to the
Equipment or this Agreement, except to the extent the losses, damages,
penalties, injuries, claims, actions, suits or expenses result from Lessor's
gross negligence or willful misconduct ("Claims"). This indemnity shall include,
but is not limited to, Lessor's strict liability in tort and Claims, arising out
of (i) the selection, manufacture, purchase, acceptance or rejection of
Equipment, the ownership of Equipment during the term of this Agreement, and the
delivery, lease, possession, maintenance, uses, condition, return or operation
of Equipment (including, without limitation, latent and other defects, whether
or not discoverable by Lessor or Lessee and any claim for patent, trademark or
copyright infringement or environmental damage) or (ii) the condition of
Equipment sold or disposed of after use by Lessee, any sublessee or employees of
Lessee. Lessee shall, upon request, defend any actions based on, or arising out
of, any of the foregoing.

        (b)  All of Lessor's rights, privileges and indemnities contained in
this Section 13 shall survive the expiration or other termination of this
Agreement. The rights, privileges and indemnities contained herein are expressly
made for the benefit of, and shall be enforceable by Lessor, its successors and
assigns.

14. DISCLAIMER: LESSEE ACKNOWLEDGES THAT IT HAS SELECTED THE EQUIPMENT WITHOUT
ANY ASSISTANCE FROM LESSOR, ITS AGENTS OR EMPLOYEES. LESSOR DOES

6

--------------------------------------------------------------------------------


NOT MAKE, HAS NOT MADE, NOR SHALL BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY
OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO
THE EQUIPMENT LEASED UNDER THIS AGREEMENT OR ANY COMPONENT THEREOF, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS,
QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE,
USE OR OPERATION, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE.
All such risks, as between Lessor and Lessee, are to be borne by Lessee. Without
limiting the foregoing, Lessor shall have no responsibility or liability to
Lessee or any other person with respect to any of the following: (i) any
liability, loss or damage caused or alleged to be caused directly or indirectly
by any Equipment, any inadequacy thereof, any deficiency or defect (latent or
otherwise) of the Equipment, or any other circumstance in connection with the
Equipment; (ii) the use, operation or performance of any Equipment or any risks
relating to it; (iii) any interruption of service, loss of business or
anticipated profits or consequential damages; or (iv) the delivery, operation,
servicing, maintenance, repair, improvement or replacement of any Equipment. If,
and so long as, no default exists under this Agreement and is continuing, Lessee
shall be, and hereby is, authorized during the term of this Agreement to assert
and enforce, whatever claims and rights Lessor may have against any Supplier of
the Equipment at Lessee's sole cost and expense, in the name of and for the
account of Lessor and/or Lessee, as their interests may appear.

15. REPRESENTATIONS AND WARRANTIES OF LESSEE: Lessee makes each of the following
representations and warranties to Lessor on the date hereof and on the date of
execution of each Schedule:

        (a)  Lessee has adequate power and capacity to enter into, and perform
under, this Agreement and all related documents (together, the "Documents").
Lessee is duly qualified to do business wherever necessary to carry on its
present business and operations, including the jurisdiction(s) where the
Equipment is or is to be located.

        (b)  The Documents have been duly authorized, executed and delivered by
Lessee and constitute valid, legal and binding agreements, enforceable in
accordance with their terms, except to the extent that the enforcement of
remedies may be limited under applicable bankruptcy and insolvency laws.

        (c)  No approval, consent or withholding of objections is required from
any governmental authority or entity with respect to the entry into or
performance by Lessee of the Documents except such as have already been
obtained.

        (d)  The entry into and performance by Lessee of the Documents will not:
(i) violate any judgment, order, law or regulation applicable to Lessee or any
provision of Lessee's Certificate of Incorporation or bylaws; or (ii) result in
any breach of, constitute a default under or result in the creation of any lien,
charge, security interest or other encumbrance upon any Equipment pursuant to
any indenture, mortgage, deed of trust, bank loan or credit agreement or other
instrument (other than this Agreement) to which Lessee is a party.

        (e)  There are no suits or proceedings pending or threatened in court or
before any commission, board or other administrative agency against or affecting
Lessee, which if decided against Lessee will have a material adverse effect on
the ability of Lessee to fulfill its obligations under this Agreement.

        (f)    The Equipment accepted under any Certificate of Acceptance is and
will remain tangible personal property to the extent that it constitutes
tangible personal property.

        (g)  Each financial statement delivered to Lessor has been prepared in
accordance with generally accepted accounting principles consistently applied
(except as otherwise disclosed therein). Since the date of the most recent
financial statement, there has been no material adverse change.

7

--------------------------------------------------------------------------------


        (h)  Lessee's exact legal name is as set forth in the first sentence of
this Agreement and Lessee is and will be at all times validly existing and in
good standing under the laws of the State of its incorporation (specified in the
first sentence of this Agreement).

        (i)    The Equipment will at all times be used for commercial or
business purposes.

16.  OWNERSHIP FOR TAX PURPOSES, GRANT OF SECURITY INTEREST; USURY SAVINGS:

        (a)  For income tax purposes, the parties hereto agree that it is their
mutual intention that Lessee shall be considered the owner of the Equipment.
Accordingly, Lessor agrees (i) to treat Lessee as the owner of the Equipment on
its federal income tax return, (ii) not to take actions or positions
inconsistent with such treatment on or with respect to its federal income tax
return, and (iii) not to claim any tax benefits available to an owner of the
Equipment on or with respect to its federal income tax return. The foregoing
undertakings by Lessor shall not be violated by Lessor's taking a tax position
inconsistent with the foregoing sentence to the extent such a position is
required by law or is taken through inadvertence so long as such inadvertent tax
position is reversed by Lessor promptly upon its discovery. Lessor shall in no
event be liable to Lessee if Lessee fails to secure any of the tax benefits
available to the owner of the Equipment.

        (b)  Lessee hereby grants to Lessor a first security interest in the
Equipment, together with all additions, attachments, accessions, accessories and
accessions thereto whether or not furnished by the Supplier of the Equipment and
any and all substitutions, replacements or exchanges therefor, and any and all
insurance and/or other proceeds of the property in and against which a security
interest is granted hereunder. Notwithstanding anything to the contrary
contained elsewhere in this Agreement, to the extent that Lessor asserts a
purchase money security interest in any items of Equipment ("PMSI Equipment"):
(i) the PMSI Equipment shall secure only those sums which have been advanced by
Lessor for the purchase of the PMSI Equipment, or the acquisition of rights
therein, or the use thereof (the "PMSI Indebtedness"), and (ii) no other
Equipment or other assets of Lessee shall secure the PMSI Indebtedness.

        (c)  It is the intention of the parties hereto to comply with any
applicable usury laws to the extent that any Schedule is determined to be
subject to such laws; accordingly, it is agreed that, notwithstanding any
provision to the contrary in any Schedule or this Agreement, in no event shall
any Schedule require the payment or permit the collection of interest in excess
of the maximum amount permitted by applicable law. If any such excess interest
is contracted for, charged or received under any Schedule or this Agreement, or
in the event that all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under any Schedule or this Agreement shall exceed the maximum amount of
interest permitted by applicable law, then in such event (i) the provisions of
this paragraph shall govern and control, (ii) neither Lessee nor any other
person or entity now or hereafter liable for the payment hereof shall be
obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest permitted by applicable law, (iii) any such
excess which may have been collected shall be either applied as a credit against
the then unpaid principal balance or refunded to Lessee, at the option of the
Lessor, and (iv) the effective rate of interest shall be automatically reduced
to the maximum lawful contract rate allowed under applicable law as now or
hereafter construed by the courts having jurisdiction thereof. It is further
agreed that without limitation of the foregoing, all calculations of the rate of
interest contracted for, charged or received under any Schedule or this
Agreement which are made for the purpose of determining whether such rate
exceeds the maximum lawful contract rate, shall be made, to the extent permitted
by applicable law, by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the indebtedness evidenced
hereby, all interest at any time contracted for, charged or received from Lessee
or otherwise by Lessor in connection with such indebtedness; provided, however,
that if any applicable state law is amended or the law of the United States of
America preempts any applicable state law, so that it becomes lawful for Lessor
to receive a

8

--------------------------------------------------------------------------------


greater interest per annum rate than is presently allowed, the Lessee agrees
that, on the effective date of such amendment or preemption, as the case may be,
the lawful maximum hereunder shall be increased to the maximum interest per
annum rate allowed by the amended state law or the law of the United States of
America.

17.  EARLY TERMINATION:

        (a)  On or after the First Termination Date (specified in the applicable
Schedule), Lessee may, so long as no default exists hereunder and is continuing,
terminate this Agreement as to all (but not less than all) of the Equipment on
such Schedule as of a rent payment date ("Termination Date"). Lessee must give
Lessor at least ninety (90) days prior written notice of the termination.

        (b)  Lessee shall, and Lessor may, solicit cash bids for the Equipment
on an AS IS, WHERE IS BASIS without recourse to or warranty from Lessor, express
or implied ("AS IS BASIS"). Prior to the Termination Date, Lessee shall
(i) certify to Lessor any bids received by Lessee and (ii) pay to Lessor (A) the
Termination Value (calculated as of the rent due on the Termination Date) for
the Equipment, and (B) all rent and other sums due and unpaid as of the
Termination Date.

        (c)  If all amounts due hereunder have been paid on the Termination
Date, Lessor shall (i) sell the Equipment on an AS IS BASIS for cash to the
highest bidder and (ii) refund the proceeds of such sale (net of any related
expenses) to Lessee up to the amount of the Termination Value. If such sale is
not consummated, no termination shall occur and Lessor shall refund the
Termination Value (less any expenses incurred by Lessor) to Lessee.

        (d)  Notwithstanding the foregoing, Lessor may elect by written notice,
at any time prior to the Termination Date, not to sell the Equipment. In that
event, on the Termination Date Lessee shall (i) return the Equipment (in
accordance with Section 9) and (ii) pay to Lessor all amounts required under
Section 17(b) less the amount of the highest bid certified by Lessee to Lessor.

18.  EARLY PURCHASE OPTION:

        (a)  Lessee may purchase on an AS IS BASIS all (but not less than all)
of the Equipment on any Schedule on any Rent Payment Date after the First
Termination Date specified in the applicable Schedule but prior to the last Rent
Payment Date of such Schedule (the "Early Purchase Date"), for a price equal to
(i) the Termination Value (calculated as of the Early Purchase Date) for the
Equipment, and (ii) all rent and other sums due and unpaid as of the Early
Purchase Date (the "Early Option Price"), plus all applicable sales taxes.
Lessee must notify Lessor of its intent to purchase the Equipment in writing at
least thirty (30) days, but not more than two hundred seventy (270) days, prior
to the Early Purchase Date. If Lessee is in default or if the Schedule or this
Agreement has already been terminated, Lessee may not purchase the Equipment.
(The purchase option granted by this subsection shall be referred to herein as
the "Early Purchase Option").

        (b)  If Lessee exercises its Early Purchase Option, then on the Early
Purchase Date, Lessee shall pay to Lessor any rent and other sums due and unpaid
on the Early Purchase Date and Lessee shall pay the Early Option Price, plus all
applicable sales taxes, to Lessor in cash.

19. END OF LEASE PURCHASE OPTION: Lessee may, at lease expiration, purchase all
(but not less than all) of the Equipment on any Schedule on an AS IS BASIS for
cash equal to the amount indicated on such Schedule (the "Option Payment"), plus
all applicable sales taxes. The Option Payment, plus all applicable sales taxes,
shall be due and payable in immediately available funds on the expiration date
of such Schedule. Lessee must notify Lessor of its intent to purchase the
Equipment in writing at least one hundred eighty (180) days prior to the
expiration date of the Schedule. If Lessee is in default, or if the Schedule or
this Agreement has already been terminated, Lessee may not purchase the
Equipment.

9

--------------------------------------------------------------------------------


20.  MISCELLANEOUS:

        (a)  LESSEE AND LESSOR UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN LESSEE AND LESSOR
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN LESSEE AND LESSOR. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT
BE MODIFIED EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

        (b)  Any cancellation or termination by Lessor of this Agreement, any
Schedule, supplement or amendment hereto, or the lease of any Equipment
hereunder shall not release Lessee from any then outstanding obligations to
Lessor hereunder. All Equipment shall at all times remain personal property even
though it may be attached to real property. The Equipment shall not become part
of any other property by reason of any installation in, or attachment to, other
real or personal property.

        (c)  Time is of the essence of this Agreement. Lessor's failure at any
time to require strict performance by Lessee of any of the provisions hereof
shall not waive or diminish Lessor's right at any other time to demand strict
compliance with this Agreement. Lessee agrees, upon Lessor's request, to
execute, or otherwise authenticate, any document, record or instrument necessary
or expedient for filing, recording or perfecting the interest of Lessor or to
carry out the intent of this Agreement. In addition, Lessee hereby authorizes
Lessor to file a financing statement and amendments thereto describing the
Equipment described in any and all Schedules now and hereafter executed pursuant
hereto and adding any other collateral described therein and containing any
other information required by the applicable Uniform Commercial Code and not
inconsistent with this Agreement or any Schedule. Lessee irrevocably grants to
Lessor the power to sign Lessee's name and generally to act on behalf of Lessee
to execute and file financing statements and other documents pertaining to any
or all of the Equipment. All notices required to be given hereunder shall be
deemed adequately given if sent by registered or certified mail to the addressee
at its address stated herein, or at such other place as such addressee may have
specified in writing. This Agreement and any Schedule and Annexes thereto
constitute the entire agreement of the parties with respect to the subject
matter hereof. NO VARIATION OR MODIFICATION OF THIS AGREEMENT OR ANY WAIVER OF
ANY OF ITS PROVISIONS OR CONDITIONS, SHALL BE VALID UNLESS IN WRITING AND SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE PARTIES HERETO.

        (d)  If Lessee does not comply with any provision of this Agreement,
Lessor shall have the right, but shall not be obligated, to effect such
compliance, in whole or in part. All reasonable amounts spent and obligations
incurred or assumed by Lessor in effecting such compliance shall constitute
additional rent due to Lessor. Lessee shall pay the additional rent within five
days after the date Lessor sends notice to Lessee requesting payment. Lessor's
effecting such compliance shall not be a waiver of Lessee's default.

        (e)  Any rent or other amount not paid to Lessor when due shall bear
interest, from the due date until paid, at the lesser of twelve percent (12%)
per annum or the maximum rate allowed by law. Any provisions in this Agreement
and any Schedule that are in conflict with any statute, law or applicable rule
shall be deemed omitted, modified or altered to conform thereto.

10

--------------------------------------------------------------------------------


        (f)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF CONNECTICUT (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT.

        (g)  Any cancellation or termination by Lessor, pursuant to the
provisions of this Agreement, any Schedule, supplement or amendment hereto, of
the lease of any Equipment hereunder, shall not release Lessee from any then
outstanding obligations to Lessor hereunder.

        (h)  To the extent that any Schedule would constitute chattel paper, as
such term is defined in the Uniform Commercial Code as in effect in any
applicable jurisdiction, no security interest therein may be created through the
transfer or possession of this Agreement in and of itself without the transfer
or possession of the original of a Schedule executed pursuant to this Agreement
and incorporating this Agreement by reference; and no security interest in this
Agreement and a Schedule may be created by the transfer or possession of any
counterpart of the Schedule other than the original thereof, which shall be
identified as the document marked Original and all other counterparts shall be
marked Duplicate.

        IN WITNESS WHEREOF, Lessee and Lessor have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

LESSOR:   LESSEE:
General Electric Corporation
 
GUITAR CENTER, INC.
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
By:
 


--------------------------------------------------------------------------------

Name: Bruce L. Ross
Title: Executive Vice President, Chief Financial Officer

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.31
MASTER LEASE AGREEMENT (Quasi) dated as of March 4, 2002 ( "Agreement" )
